Order entered April 10, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01582-CV

                           WATERS EDGE, Appellant

                                         V.

                    ASHEERA HORTON GREEN, Appellee

                On Appeal from the County Court at Law No. 3
                            Collin County, Texas
                    Trial Court Cause No. 003-02905-2019

                                      ORDER

      The reporter’s record in this case is overdue. By postcard dated January 29,

2020, we notified the official court reporter for County Court No. 3 that the

reporter’s record was overdue. We directed the court reporter to file the record

within thirty days. To date the reporter’s record has not been filed.

      Accordingly, we ORDER Court Reporter Claudia Webb to file, within

FIFTEEN DAYS of the date of this order, either (1) the reporter’s record; (2)

written verification no hearings were recorded; or (3) written verification that
appellant has not paid for or made arrangements to pay for the reporter’s record.

We notify appellant that if we receive verification it has not requested the

reporter’s record or paid for or made arrangements to pay for the reporter’s record,

we will order the appeal submitted without the reporter’s record. See Tex. R. App.

P. 37.3(c).


      We DIRECT the Clerk to send copies of this order to:


      Honorable Lance Baxter
      Presiding Judge
      County Court at Law. No. 3

      Claudia Webb
      Official Court Reporter
      County Court at Law No. 3

      All parties


                                             /s/   BILL WHITEHILL
                                                   JUSTICE